DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Claims 1-4, 6-11, 13-18 and 20-23 are pending.
Claims 1, 2, 8, 9, 15 and 16 are amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-11, 15-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd Leon Burch et al. US 8301876 (hereinafter Burch) in view of Sanjay Thakur et al. US 8689294 (hereinafter Thakur) and further in view of Reza R. Derakhshani US 20150288688 (hereinafter Derakhshani).
As per claim 1, Burch teaches: A computer-implemented method, comprising: obtaining verification information during a user session of a user with an application
subsequent to a verification triggering request to perform identity verification on the user (after authenticating a user, through receiving use password, subsequent to a request, a sequence number (verification information) is received form the user for each transaction in session (Burch: col. 3, lines 27-30, and col. 11, line 29-49);
determining whether the verification information satisfies a first identity verification-free condition (Burch: col. 11, line 29-49);
when the verification information satisfies the first identity verification-free condition, performing an identity verification-free operation that does not include an additional identity verification process to verify the identity of the user (Burch: col. 11, lines 29-49), 
Burch does not teach; however, Thakur discloses: when the verification information fails to satisfy the first identity verification-free condition (Thakur: fig. 3, steps 310 and 312), performing the additional identity verification process to verify the identity of the user (Thakur: fig. 3, steps 314).

The combination of Burch and Thakur does not teach; however, Derakhshani discloses: determining whether the verification information satisfies the first identity verification-free condition comprises providing the verification information as input to a feasibility prediction model and receiving, as an output of the feasibility prediction model, a result indicating whether the verification information satisfies the first identity verification-free condition (environmental and biometric information are initially captured (verification information as input) and then checked to determine if the condition is satisfied. Derakhshani: fig. 1 and para. 4, 13, 44 and 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burch and Thakur with the teaching of Derakhshani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to require user to provide further information for authentication if needed.
As per claim 2, the rejection of claim 1 is incorporated herein. Burch discloses: the verification information comprises identity verification record specifying one or more previous identity verifications performed for the user during the user session, environment information comprising hardware device information of an operating device used by the user during the user session or location information of the operating device,  user operation behavior sequence specifying a sequence of operations performed by the user while using the application during the user session or any combination thereof  (The server of the resource does not permit any transaction that includes an invalid or previously used sequence number. Burch: Abs.).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Burch and Addala does not teach; however, Thakur discloses: determining whether the verification information satisfies a first identity verification-free condition comprises at least one of:
determining that the verification information does not satisfy a not-the-same-person operation condition in an identity verification rule; or
determining that the verification information does not satisfy a high risk operation condition in the identity verification rule (Thakur: col. 13, lines 10-21 and col. 9, lines 6-25, online access requiring greater level of security check).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burch with the teaching of Thakur to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to protect data according to their security level.
As per claim 4, the rejection of claim 1 is incorporated herein. Burch teaches: determining that at least one identity verification process has been previously performed for the user during the user session in response to the verification triggering request, wherein the verification information is obtained in response to determining that at least one identity verification process has been performed for the user during the user session (the system keep track of the sequence number used every time a transaction takes place in the session (Burch: col. 11, lines 29-49).
As per claim 8, this claim defines a computer-readable medium storing instructions corresponding to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 9, this claim defines a computer-readable medium storing instructions corresponding to method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 2.
As per claim 10, this claim defines a computer-readable medium storing instructions corresponding to method of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 3.
As per claim 11, this claim defines a computer-readable medium storing instructions corresponding to method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 4.
As per claim 15, this claim defines a system corresponding to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1.
As per claim 16, this claim defines a system corresponding to method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 2.
As per claim 17, this claim defines a system corresponding to method of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 3.
As per claim 18, this claim defines a system corresponding to method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 4.
As per claim 22, the rejection of claim 1 is incorporated herein. The combination of Burch and Thakur does not teach; however, Derakhshani discloses: determining whether the verification information satisfies a first identity verification-free condition comprises determining whether the verification information satisfies a threshold set by the feasibility prediction model (“Based on the evaluation of the sensor data, a probability or related binding score of whether the device remains in possession of the user is determined.  Upon determining that this probability or binding score is less than a threshold, the authenticated state is invalidated (or lessened) and the user is required to reauthenticate…” Derakhshani: para. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burch and 
As per claim 23, the rejection of claim 22 is incorporated herein. The combination of Burch and Thakur does not teach; however, Derakhshani discloses: generating the feasibility prediction model by determining a score, a weighted value, and the threshold using second identity verification as an input model variable (“Upon determining that this probability or binding score is less than a threshold, the authenticated state is invalidated (or lessened) and the user is required to reauthenticate on the mobile device using a primary identifier to further engage with the device or particular features and services on the device.  Because the calculated bio leash strength covers an interval, several such thresholds can be set to limit the behavior and access level of a variety of services on the device depending on their sensitivity and security requirements.  For instance, a lower strength of the bio leash can disable access to high security applications (or limit their functionality), while still allowing for access to lower security applications and functions without a need for reauthentication by a primary identifier.” Derakhshani: para. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burch and Thakur with the teaching of Derakhshani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since .

Claims 6,13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burch in view of Thakur in view of Derakhshani and further in view of Sunpreet Singh Arora US 20190260742 (hereinafter Arora).
As per claim 6, the rejection of claim 5 is incorporated herein. The combination of Burch, Thakur and Derakhshani does not explicitly teach; however, Arora discloses: the feasibility prediction model comprises a long short-term memory (LSTM) model algorithm, a Bayesian model algorithm, or a combination of the long short-term memory (LSTM) model algorithm and the Bayesian model algorithm (Arora: para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burch, Thakur and Derakhshani with the teachings of Arora to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the accuracy of the result.
As per claim 13, this claim defines a computer-readable medium storing instructions corresponding to method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 6.
As per claim 20, this claim defines a system corresponding to method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 6.

Claims 7,14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burch in view of Thakur in view of Derakhshani and further in view of Laura Corinne Bondesen US 20150302411 (hereinafter Bondesen).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Burch, Thakur and Derakhshani does not explicitly teach; however, Bondesen discloses: detecting an operation having at least a specified security level during the user session of the user with the application (Bondesen: para. 43);
generating the verification triggering request in response to detecting that the operation has at least the specified security level (Bondesen: para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burch, Thakur and Derakhshani with the teachings of Bondesen to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the accuracy of the result.
As per claim 14, this claim defines a computer-readable medium storing instruction that corresponds to the method of claim 7 and does not define beyond limitations of claim 7. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 7.
As per claim 21, this claim defines a system corresponding to method of claim 7 and does not define beyond limitations of claim 7. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493